DETAILED ACTION

Brief Summary
This is a final Office action addressing reissue U.S. Application 15/341,336 (hereafter “the ‘336 Application”).

Based upon review of the reissue ‘336 Application, the application was filed on November 2, 2016, with the Reissue Declaration being filed November 16, 2016.  The ‘336 Application is a reissue of U.S. Patent No. 8,879,095 (hereafter “the ‘095 Patent”), being issued on November 4, 2014, with original claims 1-6.  The ‘095 Patent was filed as U.S. Application 13/299,947 (hereafter “the original ‘947 Application”), being filed on November 18, 2011, whereby the original ‘947 Application claims priority to Japanese Patent Application 2011-125368, filed June 3, 2011.

As noted above, the ‘095 Patent issued with original claims 1-6.  During this reissue prosecution, claims 1-6 have been canceled, and new claims 7-9 have been added.  A non-final rejection was mailed on April 9, 2021, which indicated that claims 7-9 were rejected.  Subsequently, the Applicant filed the instant amendment dated June 29, 2021, which amends independent claim 7.   With this, claims 7-9 remain currently pending, with claim 7 being independent.

Additionally, the Examiner notes that the instant ‘336 Application is a continuation reissue application of U.S. Application 15/340,223, which is also a reissue application of the ‘095 Patent, and is currently pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2009/0021768, with the inventor of Purpura et al. (noted as “Purpura”, being cited in the Information Disclosure Statement dated December 30, 2016), in view of U.S. Patent Application Publication 2008/0212131, with the inventor of Tomoaki Osada (hereafter “Osada”, being cited in the prior Office action dated April 9, 2021).

Regarding claim 7, Purpura discloses an image forming apparatus [being the auxiliary print device 140; also see Figs. 1 and 5], comprising:
a memory [see paragraphs 0043-0046, whereby a “memory” would be inherent in the system, storing the various disclosed “programs”];
a display [included in the user interface unit 510, seen in Fig. 5]; and
a processor [see paragraphs 0043-0046, whereby a “processor” would be inherent in the system, to perform the functions of the various disclosed “programs”] programmed to:


access stored storage priority based on the accepted login information [see paragraph 0027, wherein “In an embodiment of the invention, a user walks up to the auxiliary print device 140 and requests a document printed at a network 100 connected client device 110 to be printed at that location. Since the auxiliary print device 140 is not the user's preferred print device 130, the auxiliary print device 140 does not have the document stored locally and must query the directory server 120 to obtain the user's preferred print device 130 information.”; also see paragraph 0044, wherein “Generally, the user interface is a type of control panel on the auxiliary print device 140 where users can input information to authenticate themselves in order to obtain a hard copy print of a document printed at a client device 110 communicatively coupled to the network 100.”; also see paragraph 0052], 
the storage priority being applicable to any image data associated with the login information of the user and having been set in advance by the user [see paragraph 0027, wherein 
the storage priority identifying the user’s first preferred storage location and the user’s second preferred storage location among a plurality of image forming apparatuses including the image forming apparatus and a different image forming apparatus [see paragraph 0027, wherein “In an embodiment of the invention, a user walks up to the auxiliary print device 140 and requests a document printed at a network 100 connected client device 110 to be printed at that location. Since the auxiliary print device 140 is not the user's preferred print device 130, the auxiliary print device 140 does not have the document stored locally and must query the directory server 120 to obtain the user's preferred print device 130 information.”; also see paragraph 0044, wherein “Generally, the user interface is a type of control panel on the auxiliary print device 140 where users can input information to authenticate themselves in order to obtain a hard copy print of a document printed at a client device 110 communicatively coupled to the network 100.”; also see step S920 in Fig. 9; also see paragraphs 0052-0053];


display on the display an attribute of a first image data associated with the login information of the user that is remotely stored in a different image forming apparatus [see Fig. 5, via the user interface unit 510; also see paragraphs 0052-0054, wherein “After the request is made, the auxiliary print device 140 receives S940 a list of documents stored by the non-preferred user at their preferred print device 130. From this list the non-preferred user selects S945 the documents he would like to print locally.”; also see paragraphs 0044-0046, wherein “Generally, the user interface is a type of control panel on the auxiliary print device 140 where users can input information to authenticate themselves in order to obtain a hard copy print of a document printed at a client device 110 communicatively coupled to the network 100. …Generally, the information received is a list of documents stored at the non-preferred user's preferred print device 130 and/or specific print data 415 when local printing is requested at the 
the attribute of the first image data being displayed in the same manner as if it were locally stored  in the memory [see paragraphs 0051-0052, whereby regarding the preferred print device 130: paragraph 0051 states “Afterwards, a list is presented S825 to the preferred user of all their stored documents.”, and regarding the auxiliary print device 140: paragraph 0052 states “After the request is made, the auxiliary print device 140 receives S940 a list of documents stored by the non-preferred user at their preferred print device 130. From this list the non-preferred user selects S945 the documents he would like to print locally.”; thus, the “list of documents” appears to be presented in the same manner in both the preferred print device and the auxiliary print device; therefore, “the attribute of the first image data”, being the list of documents, is “being displayed in the same manner as if the first image data were locally stored in the second image forming apparatus”, as required];
accept a print command for printing the first image data on the image forming apparatus instead of the different image forming apparatus [see paragraph 0027, wherein “After obtaining the user's preferred print device 130 information, the auxiliary print device 140 requests the printed document from the user's preferred print device 130 and prints the document locally.”; also see paragraph 0052, wherein “Then, the auxiliary print device receives S920 the user's assigned preferred print device information from the directory server 120 and a request S920 is made for print data 415 from the user's assigned preferred print device 130. After the request is made, the auxiliary print device 140 receives S940 a list of documents stored by the non-preferred user at their preferred print device 130. From this list the non-preferred user selects S945 the documents he would like to print locally.”].

However, Purpura fails to expressly disclose of “display[ing] on the display a delete instruction requiring the user to provide an input that deletes the first image data from the different image forming apparatus.”

	But the reference of Osada discloses an image forming apparatus [see Figs. 1 and 3, image forming apparatus MFP 104; also see paragraphs 0049-0051], comprising:
a memory [see paragraphs 0072-0073, wherein “A document management unit 313 includes a memory (e.g., hard disk) which can store various image data.”];
a display [“operation unit 306”; see paragraph 0085, wherein “The operation unit 306 includes a display unit having a higher resolution and capable of displaying a preview image of image data stored in the document management unit 313 and allowing a user to confirm the image before starting a print operation.”]; and
a processor [see paragraphs 0073-0074, wherein “For example, a control unit of the image forming apparatus (CPU of the MFP control unit 309) stores image data input via the input image processing unit 301, the NIC unit  303, the dedicated I/F unit 304, and the USB I/F unit 305 into the hard disk.”; also see paragraphs 0281-0285] programmed to:
accept login information of a user [see paragraph 0121, wherein “At step 801, the MFP accepts a log-in request from a user.”; also see Fig. 8; also see paragraph 0137];
display on the display an attribute of a first image data associated with the login information of the user that is remotely stored in a different image forming apparatus [see paragraphs 0122-0124; also see Figs. 9, 10, 15, and 20-23; also see paragraphs 0168-0171], 

accept a print command for printing the first image data on the image forming apparatus instead of the different image forming apparatus [see paragraph 0124, wherein “A user can also select a print object file by touching a desired document name on a touch panel. A ‘PRINT’ button 1003 enables a user to instruct a print of a file selected from the document list 1001.”; also see paragraph 0128, wherein “At step 804, the MFP transmits print data to the printer unit 310 if a user clicks on the ‘PRINT’ button 1003.”; also see Figs. 9, 10, 15, and 20-23; also see paragraphs 0168-0177 and 0181-0191]; and
display on the display a delete instruction requiring the user to provide an input that deletes the first image data from the different image forming apparatus [see Figs. 10 and 22; also see paragraph 0126, wherein “A ‘DELETE’ button 1007 enables a user to delete a document selected from the document list 1001.”].

Purpura and Osada are combinable because they are in the same field of endeavor, both being network print management systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the image forming apparatus described in 

Regarding claim 8, Purpura and Osada disclose the image forming apparatus discussed above in claim 7, and Purpura further discloses wherein the processor is further programmed to:
display on the display with the attribute of the first image data an attribute of a second image data associated with the login information of the user that is locally stored in the memory [see Fig. 5, via the user interface unit 510; also see paragraphs 0052-0054, wherein “After the request is made, the auxiliary print device 140 receives S940 a list of documents stored by the non-preferred user at their preferred print device 130. From this list the non-preferred user selects S945 the documents he would like to print locally.”; also see paragraphs 0044-0046, wherein “Generally, the user interface is a type of control panel on the auxiliary print device 140 where users can input information to authenticate themselves in order to obtain a hard copy print of a document printed at a client device 110 communicatively coupled to the network 100. 
accept a print command for printing the second image data with the first image data [see paragraph 0027, wherein “After obtaining the user's preferred print device 130 information, the auxiliary print device 140 requests the printed document from the user's preferred print device 130 and prints the document locally.”; also see paragraph 0052, wherein “Then, the auxiliary print device receives S920 the user's assigned preferred print device information from the directory server 120 and a request S920 is made for print data 415 from the user's assigned preferred print device 130. After the request is made, the auxiliary print device 140 receives S940 a list of documents stored by the non-preferred user at their preferred print device 130. From this list the non-preferred user selects S945 the documents he would like to print locally.”].

Regarding claim 9, Purpura and Osada discloses the image forming apparatus discussed above in claim 7, and Purpura further teaches wherein the login information is biological information of the user [see paragraph 0025, wherein “In general, the client device 110 is utilized by a user with a specific user identification, to print a document. The user does so by logging in with their user identification and using a print application which sends print data to be printed to a local virtual print driver.”; also see paragraph 0044, wherein “Generally, the user interface is a type of control panel on the auxiliary print device 140 where users can input information to authenticate themselves in order to obtain a hard copy print of a document printed at a client device 110 communicatively coupled to the network 100.”;
biological information of a user”.   Particularly, in reviewing the specification of the ‘095 Patent, the term “biological information” of the user is not expressly defined in the specification of the ‘095 Patent.  In this regard, the specification of the ‘095 Patent does describe in col. 2, lines 42-51 that “The authentication information 41 includes a user ID, a password, and spooler information. …The user ID is identification information identifying the user. The password is used to identify the user.”  It is noted that in col. 11, lines 57-63, the ‘095 Patent does state that “Biometric information such as fingerprint may be used in place of the user ID and password.”  However, with this, “biological information of the user”, as currently recited in the claim, is not seen to be exactly the same as “biometric information”, and in a broad and reasonable interpretation, “biological information” can be considered as being a biological name, as this would correspond and identify a particular user.  Here, this type of “biological information” is described in the specification of the ‘095 Patent as being the “user ID” and “password”, whereby Purpura describes “biological information” of a “specific user identification” that is entered by a user “to authenticate themselves”].





Response to Arguments
Applicant’s arguments, filed June 29, 2021, with respect to the previously cited rejection of claims 7-9 as being anticipated by the reference of Osada (U.S. Pat. App. Pub. 2008/0212131) have been fully considered and are persuasive.  With the instant amendment dated June 29, 2021, the reference of Osada fails to expressly disclose the feature that requires the image forming apparatus to “access storage priority based on the accepted login information, …the storage priority identifying the user’s first preferred storage location and the user’s second preferred storage location…”, as now required in independent claim 7.  Thus, the previously cited rejection of claims 7-9 as being anticipated by Osada has been withdrawn.  However, upon further consideration, and review of the prior art of record, a new ground(s) of rejection is made in view of the reference of Purpura et al. (U.S. Pat. App. Pub. 2009/0021768), which was cited in the Information Disclosure Statement dated December 30, 2016.



Information Disclosure Statement
The references noted in the Information Disclosure Statement filed May 6, 2021 has been considered (see attached initialed and signed PTO form PTO/SB/08a).





Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication 2011/0191839, with the inventor of Noriko Kota, discloses an image forming apparatus having that accepts a designation of a ranked storage priority of external input devices.

Applicant’s amendment necessitated the new ground(s) if rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


	Conferees:
	
	/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/M.F/Supervisory Patent Examiner, Art Unit 3992